Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason C Martone on 12/25/20.

The application has been amended as follows:
Claim 1: 
A display device comprising: a display panel including a bending area and a first flat area with a first uniform thickness that extends from an end of the bending area, the bending area having a second uniform thickness smaller than the first uniform thickness that extends from a step formed on a first end of the first flat area; and a passivation film attached to an entire surface of the display panel and including a first film portion that is disposed on the bending area, and a second film portion that is disposed on the first flat area and is flush with an end of the first film portion, wherein the first film portion is made of a first material having a modulus that is lower than a modulus of a second material that is different from  and aligned with the step, and the display panel further comprises a second flat area disposed opposite to the first flat area with respect to the bending area, and wherein the passivation film further comprises a third film portion that is disposed on the second flat area and is flush with another end of the first film portion.
Claim 8: (canceled)
Claims 9, 12, 14: change “claim 8” to –claim 1--.



Allowable Subject Matter
Claims 1-7, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: an entire side surface of the second material of the second film portion between the first film portion and the second film portion contacts the first material of the first film portion and aligned with the step, and the display panel further comprises a second flat area disposed opposite to the first flat area with respect to the bending area, and wherein the 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: , as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Denger (US: 20140042406) in view of Chang (US: 20150210588), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841